UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:January31, 2012 Item 1. Schedule of Investments. WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 96.2% ARGENTINA – 4.2% Arcos Dorados Holdings, Inc. - Cl. A $ BERMUDA – 3.2% Lazard Ltd. - Cl. A BRAZIL – 2.7% Cia de Bebidas das Americas - ADR CANADA – 7.6% Canadian National Railway Co. Potash Corp. of Saskatchewan, Inc. CHINA – 10.1% Baidu, Inc. - ADR* Li & Fung Ltd. DENMARK – 9.1% Novo Nordisk A/S - ADR Novozymes A/S - B Shares FRANCE – 6.9% L'Oreal S.A. LVMH Moet Hennessy Louis Vuitton S.A. INDIA – 3.1% Infosys Ltd. - ADR ISRAEL – 3.7% Teva Pharmaceutical Industries Ltd. - ADR JAPAN – 2.8% FANUC Corp. MEXICO – 8.0% Coca-Cola Femsa S.A.B. de C.V. - ADR Wal-Mart de Mexico S.A.B. de C.V. NETHERLANDS – 4.0% Core Laboratories N.V. WCM Focused International Growth Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SWITZERLAND – 20.8% ABB Ltd. - ADR* $ ACE Ltd. 5 Cie Financiere Richemont S.A. - ADR 28 Cie Financiere Richemont S.A. - Cl. A Nestle S.A. Novartis A.G. - ADR SGS S.A. 20 SGS S.A. - ADR TAIWAN – 4.8% Taiwan Semiconductor Manufacturing Co., Ltd. - ADR UNITED KINGDOM – 2.3% ARM Holdings PLC - ADR UNITED STATES – 2.9% Coca-Cola Enterprises, Inc. TOTAL COMMON STOCKS (Cost $93,362,308) SHORT-TERM INVESTMENTS – 4.7% Fidelity Institutional Money Market Fund, 0.21%1 TOTAL SHORT-TERM INVESTMENTS (Cost $4,856,488) TOTAL INVESTMENTS – 100.9% (Cost $98,218,796) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. WCM Focused International Growth Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Staples 21.8% Consumer Discretionary 15.6% Information Technology 14.1% Industrials 13.7% Health Care 11.0% Materials 8.9% Financials 7.1% Energy 4.0% Total Common Stocks 96.2% Short-Term Investments 4.7% Total Investments 100.9% Liabilities in Excess of Other Assets (0.9)% Total Net Assets 100.0% See accompanying Notes to Schedule of Investments. WCM Focused Growth International Fund NOTES TO SCHEDULE OF INVESTMENTS January 31, 2012 (Unaudited) Note 1 – Organization WCM Focused Growth International Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced investment operations on May 31, 2011. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Note 3 – Federal Income Taxes At January 31, 2012, the cost of securities on a tax basis and gross unrealized appreciation and depreciation on investments for federal income tax purposes were as follows: Cost of Investments $ Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation/(Depreciation) on Investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. WCM Focused Growth International Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2012 (Unaudited) Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels as described below: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of January 31, 2012, in valuing the Fund’s assets carried at fair value: Level 1 (Quoted Price) Level 2* (Other Significant Observable Inputs) Level 3* (Significant Unobservable Inputs) Total Investments, at Value: Common Stocks1 $ $
